Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Burress appeals the district court’s orders granting his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction, and denying his amended § 3582(c)(2) motion. We have reviewed the record and find no reversible error. Accordingly, we deny Burress’s motions for appointment of counsel and affirm the district court’s orders. United States v. Burress, No. 5:04-cr-00031-FPS-JES-1 (N.D. W. Va. July 17, 2009); 2009 WL 5198296 (Dec. 22, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.